Chukwuma Azubuko appeals from the denial by a single justice of this court of his petition for relief under G. L. c. 211, § 3. In 2010, he commenced an action in the Superior Court seeking reinstatement of his driver’s license, which had been suspended due to a number of citations that had been issued to him. On the motion of the registry of motor vehicles, the complaint was dismissed on the ground that Azubuko had not demonstrated any legally cognizable basis for the lawsuit.1 Azubuko did not exercise his right to appeal. Instead, he sought to invoke this court’s extraordinary power of general superintendence under G. L. c. 211, § 3. Relief under G. L. c. 211, § 3, is not available where Azubuko had an opportunity to appeal in the ordinary course.2

Judgment affirmed.


When he filed his complaint, Azubuko was subject to an order that he obtain written permission from the Regional Administrative Justice before commencing any new action. It is unclear whether he complied with this order before filing the complaint.


This is the third case we decide today where Azubuko has appealed from judgments of single justices denying extraordinary relief. In 1999, we issued an order that no further filings be accepted from Azubuko, in either the full court session or the single justice session, unless four Justices authorize the filing. See Azubuko vs. Attorney Gen., No. SJC-07997 (order dated May 11, 1999). Azubuko acknowledged at oral argument that he was the plaintiff in that case. That order remains in effect, and Azubuko is advised that the clerk’s offices will comply with it henceforth.